COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
  IN RE:
                                                   §
  DOLORES NARVAEZ, LUIS                                            No. 08-19-00133-CV
  NARVAEZ, EDUARDO VELARDE,                        §
  JOSE JUAN VELARDE, JULIETA                                 AN ORIGINAL PROCEEDING
  DURAN, LUZ MAGDALENA                             §
  ESCOBAR, and JOSE ANTONIO                                          IN MANDAMUS
  VELARDE JUAREZ,                                  §

  Relators.                                        §


                                  MEMORANDUM OPINION

       On August 23, 2019, Real Parties in Interest Hector Phillips and Hector Phillips, P.C.

(collectively “Phillips”) filed a notice of settlement and a motion for partial dismissal of this

mandamus action with prejudice in this Court. Attached to the motion were copies of a concurrent

motion for partial dismissal with prejudice and a motion for severance of the Phillips parties in

Cause Nos. 2013-CPR00282 and 2013-CPR00292-A, currently pending in El Paso County Probate

Court No. 2. The motion to dismiss in this Court was unopposed, and the copies of the trial court

filings appeared to be agreed to by all parties, but Phillips informed us that the trial motions

remained pending until El Paso County Probate Court No. 2 could calendar in a dismissal hearing.

We therefore sent a letter informing the parties that we would defer our ruling dismissing the

Phillips RPIs until (1) Relators, within ten days, filed a notice either asserting to or objecting to
dismissal of the mandamus action as to the Phillips RPIs or (2) certified copies of the probate

court’s orders granting the joint motions to dismiss and sever were filed with the Court, whichever

occurred first.

        On August 28, 2019, the Relators filed a notice of assent to dismissal of the mandamus

petition as to the Phillips RPIs. We have also received copies of the trial court’s ruling.

        Accordingly, we dismiss the mandamus petition in part as to Hector Phillips and Hector

Phillips, P.C. only. The mandamus petition remains pending against Real Parties in Interest

Darron Powell and Darron Powell, P.L.L.C.



September 25, 2019
                                              YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and Barajas, Senior Judge
Barajas, Senior Judge (Sitting by Assignment)




                                                 2